DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the edges" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 are also indefinite because it is unclear what structure is being claimed by the recitation of “drawstrings”. In particular, the specification references element 14 as a drawstring (e.g. Figure 3) but is unclear how each of these elements can be considered a drawstring. A drawstring is generally a string or cord that can be pulled, tied, fastened, or drawn in a way that tighten or shortens the effective length of the string/cord. In contrast, elements 14 of the present invention appear to actually be baffles within the air cushion. For examination purposes claimed drawstrings are assumed to reference a baffle like structure typically found within inflatable bladders. Correction or clarification is required. 
Claim 10 recites the limitation "the two side edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also indefinite as depending from indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chueh (US 9,578,953) in view of Pascua (US 2011/0311166).
Regarding claims 1 and 3-5, Chueh discloses a portable air-cushion bag 100 substantially as claimed, including: an air cushion 12, and a bag body 10, wherein the air cushion is fixed with the bag body, and a storage space with an opening is formed by the air cushion and the bag body (see backpack with zipper opening as in Figure 1A), wherein the air cushion is provided with an inflation port 13 for facilitating the air inflation and deflation, wherein the edges of the air cushion are sealed (see Figure 1B wherein edges of the bladder are necessarily “sealed” in order to hold air), and the air cushion is internally provided with a containing space for containing air (see Figure 1B and internal portions 121). Chueh does not discloses a water permeable structure at one end of the bag body as claimed. However, Pascua discloses a bag body 200 wherein the bottom end there of (see Figure 11 showing the bottom end which opposite the top opening at 220) is formed as a water permeable structure (specifically a mesh material which is a porous layer and water outlet to the degree claimed). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a similar water permeable structure on the bottom of the Chueh bag in order to allow the bag to be easily cleaned and vented during and/or after use. 

Regarding claim 6, Chueh discloses that the inflation connector at 13 can be provided anywhere on the backpack 100, including internal or external to the bag and at the top or bottom thereof – see col 4 lines 44-51. 
Regarding claim 7, Chueh discloses that the air cushion comprises: an outer bag 12 and a plurality of drawstrings 122, and the containing space are divided into a plurality of chambers 121 by the drawstrings, wherein an inflation passage 123 is provided between the two ends of the length direction of the drawstrings and the outer bag, and the inflation passage 123 communicates all of the chambers.
Regarding claim 8, see Figure 1B showing drawstrings 122 are arranged side- by-side.
Regarding claim 9, the zipper on the bag body inherently defines first and second connecting parts (each side of the zipper is a connecting part) which are detachably connected with each other. 
Regarding claim 10, Chueh discloses a third and fourth connecting part (see two straps 11) that are fixedly arranged on two side edges of the portable air cushion bag. 

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. Applicant argues that the combination of Chueh and Pascua does not disclose the invention as claimed, in particular arguing that Pascua only discloses grid portion 270 for removing dust and debris but not for water penetration. Applicant further points to flap 265 and argues that any potential water permeable function of grid portion 270 cannot be achieved because the flap is sealed during normal use. However, as claimed, the only structure or functional language is “a water-permeable structure arranged at one end of the bag body” and there is no question that grid portion 270 is a water permeable structure at one end of the bag body away from the opening. Though the grid portion is intended to allow debris and dust to pass and further that flap 265 is usually closed when in use, it would still allow water to pass through. Examiner maintains that it would have been obvious to one of ordinary skill in the art at the time of invention to provide a similar grid portion on the bottom of the Chueh bag in order to allow the bag to be easily cleaned and vented during and/or after use. In doing so, the grid portion would define “a water-permeable structure” on the Chueh bag to the degree presently claimed. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734